 

Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT to the Credit Agreement referred to below, dated as of July
24, 2017 (this “First Amendment”), by and among International Seaways, Inc., a
Marshall Islands corporation (“Holdings”), International Seaways Operating
Corporation, a Marshall Islands corporation (the “Administrative Borrower”), OIN
Delaware LLC, a Delaware limited liability company (the “Co-Borrower” and,
together with the Administrative Borrower, the “Borrowers”), the other
Guarantors party hereto, the Lenders party hereto, and Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Capitalized terms used herein but not otherwise defined in this First
Amendment have the same meanings as specified in the Credit Agreement referenced
below, as amended by this First Amendment.

 

RECITALS

 

WHEREAS, the Borrowers, Holdings, the other Guarantors from time to time party
thereto, the several Lenders (as defined in the Credit Agreement) from time to
time party thereto, the Administrative Agent and the other parties thereto have
entered into that certain Credit Agreement, dated as of June 22, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrowers hereby
request (and this First Amendment hereby consitutes a written notice to the
Administrative Agent pursuant to such Section 2.21 requesting) the establishment
of Term Commitments in respect of Incremental Term Loans in the form of an
increase to the existing Class of Initial Term Loans (the “July 2017 Incremental
Term Loan Facility”) and that certain lenders (each such lender, a “July 2017
Incremental Term Loan Lender”) make Incremental Term Loans (hereinafter referred
to as the “July 2017 Incremental Term Loans”) to the Borrowers on the First
Amendment Effective Date (as defined below) denominated in Dollars in an
aggregate principal amount equal to $50,000,000, and the Administrative Agent,
the Borrowers, Holdings, the other Guarantors and each July 2017 Incremental
Term Loan Lender have agreed, subject to the terms and conditions hereinafter
set forth, to provide for such July 2017 Incremental Term Loans as set forth
below, which July 2017 Incremental Term Loans will be (x) added to, and
constitute part of, the Initial Term Loans and (y) used (i) for the purchase of
up to two vessels and/or the prepayment of principal of outstanding Revolving
Loans theretofore incurred for the purchase of such vessels, (ii) to provide
cash to the balance sheet of the Administrative Borrower for general corporate
purposes and (iii) to pay fees and expenses in connection with the foregoing;
and

 

WHEREAS, the Borrowers, Holdings, the other Guarantors, the July 2017
Incremental Term Loan Lenders and the Administrative Agent have agreed to amend
the Credit Agreement as hereinafter set forth to provide for such July 2017
Incremental Term Loans;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1.          Amendments to Credit Agreement. The Credit Agreement is,
effective as of the First Amendment Effective Date, and subject to the
satisfaction of the conditions precedent set forth in Section 4 below, hereby
amended as follows:

 

(a)          Definitions. Section 1.01 of the Credit Agreement is hereby amended
by adding the following new definitions thereto in the proper alphabetical
order:

 

 

 

 

“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of the First Amendment Effective Date, among the Borrowers, Holdings,
the other Guarantors, the Administrative Agent and the Lenders party thereto.

 

“First Amendment Effective Date” shall mean July 24, 2017.

 

“July 2017 Incremental Term Loan Commitments” shall mean the Term Commitments
provided to the Borrowers on the First Amendment Effective Date pursuant to the
First Amendment.

 

“July 2017 Incremental Term Loans” shall mean the Incremental Term Loans made to
the Borrowers on the First Amendment Effective Date pursuant to the First
Amendment.

 

(b)          Section 1.01 of the Credit Agreement is amended by restating the
first sentence of the definition of “Applicable Amortization Percentage” as
follows:

 

““Applicable Amortization Percentage” shall mean, for each fiscal quarter during
any period set forth below, with respect to the Initial Term Loans (as increased
on the First Amendment Effective Date by the July 2017 Incremental Term Loans),
the percentage set forth opposite such period below:”.

 

(c)          Section 2.07 of the Credit Agreement is amended by deleting the
first sentence of clause (a) thereof and inserting the following in lieu
thereof:

 

“Subject to the provisions of Section 2.21, (i) the initial Term Commitments
made effective on the Closing Date shall automatically terminate on the Closing
Date immediately upon the making of the Initial Term Loans on such date and (ii)
the July 2017 Incremental Term Loan Commitments made effective on the First
Amendment Effective Date shall automatically terminate upon the making of the
July 2017 Incremental Term Loans on the First Amendment Effective Date.”

 

(d)          Section 2.09(a) of the Credit Agreement is amended by inserting the
text “and/or Section 2.21” immediately following the text “Section 2.10”
appearing therein.

 

(e)          Section 3.12 of the Credit Agreement is amended as follows:

 

(i)          by inserting the text “incurred on the Closing Date” immediately
after the text “Initial Term Loans” appearing in clause (b) thereof; and

 

(ii)         by inserting the following proviso at the end of the clause (c)
thereof:

 

“; provided, however, the proceeds of the July 2017 Incremental Term Loans shall
only be used for the purpose set forth in the second recital of the First
Amendment”.

 

SECTION 2.          Incremental Loan Amendment.

 

(a)          Each July 2017 Incremental Term Loan Lender on, and subject to the
occurrence of, the First Amendment Effective Date hereby severally agrees to
provide the Term Commitments for July 2017 Incremental Term Loans set forth
opposite its name on Annex I attached hereto (the “July 2017 Incremental Term
Loan Commitments”).  The July 2017 Incremental Term Loan Lenders, the
Administrative Agent, the Borrowers, Holdings and the other Guarantors agree
that this First Amendment is necessary and appropriate, in each of their
reasonable opinions, to effect the provisions of Section 2.21 of the Credit
Agreement and shall constitute an Incremental Loan Amendment pursuant to and in
accordance with Section 2.21 of the Credit Agreement.

 

 2 

 

 

(b)          Upon the incurrence of July 2017 Incremental Term Loans pursuant to
this First Amendment, such July 2017 Incremental Term Loans (x) shall be added
to, and constitute part of, each Borrowing of each outstanding Type of Initial
Term Loans on a pro rata basis (based on the relative sizes of the various
outstanding Types of Borrowings of Initial Term Loans), so that each July 2017
Incremental Term Loan Lender will participate proportionately in each then
outstanding Borrowing of such Type of Initial Term Loans and (y) shall be
subject to the interest rates (including Applicable Margins), amortization,
voluntary prepayment terms and mandatory prepayment terms applicable to the
applicable Type of Initial Term Loans as set forth in the Credit Agreement. The
July 2017 Incremental Term Loans shall be subject to the Applicable Amortization
Percentage set forth in the Credit Agreement (as amended hereby) with the
remaining outstanding principal amount due and payable in full on the Term Loan
Maturity Date for the Initial Term Loans.

 

(c)          On (and subject to the occurrence of) the First Amendment Effective
Date, each July 2017 Incremental Term Loan Lender party hereto (i) acknowledges
and agrees to make the July 2017 Incremental Term Loans as provided in this
First Amendment on the terms, and subject to the conditions, set forth in this
First Amendment and (ii) to the extent provided in this First Amendment and the
Credit Agreement, shall have the rights and obligations of a Lender thereunder
and under the other applicable Loan Documents.

 

(d)          Each Borrower and each Guarantor acknowledges and agrees that (i)
the Borrowers shall be jointly and severally liable for all Obligations with
respect to all July 2017 Incremental Term Loans made to the Borrowers pursuant
to this First Amendment and (ii) all such Obligations (including all such July
2017 Incremental Term Loans) shall constitute Guaranteed Obligations and shall
be entitled to the benefits of the Security Documents and the Guarantees.

 

(e)          The July 2017 Incremental Term Loan Commitment of each July 2017
Incremental Term Loan Lender shall automatically terminate upon the making of
the July 2017 Incremental Term Loans on the First Amendment Effective Date.

 

(f)          The proceeds of the July 2017 Incremental Term Loans shall be used
by the Borrowers solely for the purposes set forth in the second recital of this
First Amendment.

 

(g)          The parties hereto acknowledge and agree that for purposes of
calculating the Effective Yield on Initial Term Loans pursuant to the Credit
Agreement, the July 2017 Incremental Term Loans and the Initial Term Loans
incurred on the Closing Date shall be deemed to have an identical Effective
Yield equal to the Effective Yield then in effect with respect to the Initial
Term Loans incurred on the Closing Date, notwithstanding the differential in the
upfront fees or original issue discount paid to any July 2017 Incremental Term
Loan Lender in respect of any July 2017 Incremental Term Loans on the First
Amendment Effective Date and the Lenders in respect of the Initial Term Loans on
the Closing Date. In furtherance of the foregoing, concurrently with the funding
of the July 2017 Incremental Term Loans, the Borrowers shall pay to the
Administrative Agent for the account of each Lender with outstanding Initial
Term Loans on, and immediately prior to, the First Amendment Effective Date, all
accrued but unpaid interest with respect to such Initial Term Loans through the
day immediately prior to the First Amendment Effective Date.

 

 3 

 

 

SECTION 3.          Representations and Warranties. In order to induce the July
2017 Incremental Term Loan Lenders party hereto to enter into this First
Amendment, to make the July 2017 Incremental Term Loans pursuant hereto and to
amend the Credit Agreement in the manner provided herein, each Loan Party hereby
represents and warrants that:

 

(a)          the representations and warranties set forth in Article III of the
Credit Agreement and in each other Loan Document shall be true and correct in
all material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of the First Amendment Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of
such earlier date).

 

(b)          both before and after giving effect to this First Amendment, no
Default or Event of Default shall have occurred and be continuing; and

 

(c)          this First Amendment has been duly authorized, executed and
delivered by each Loan Party party hereto and each of this First Amendment and
the Credit Agreement, as amended hereby, constitutes a legal, valid and binding
obligation, enforceable against each Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 4.          Conditions of Effectiveness. The effectiveness of this First
Amendment (including the amendments contained in Section 1 hereof and agreements
contained in Section 2 hereof) are subject to the satisfaction of the following
conditions (the date of satisfaction of such conditions being referred to herein
as the “First Amendment Effective Date”):

 

(a)          this First Amendment shall have been duly executed by the
Borrowers, Holdings, each other Guarantor, the July 2017 Incremental Term Loan
Lenders and the Administrative Agent (which may include a copy transmitted by
facsimile or PDF or other electronic method), and delivered to the
Administrative Agent;

 

(b)          the Administrative Agent shall have received a Borrowing Request in
respect of the July 2017 Incremental Term Loans by no later than the applicable
time required pursuant to the Credit Agreement (or such shorter period as may be
agreed by the Administrative Agent);

 

(c)          the Administrative Agent shall have received (i) a solvency
certificate in the form of Exhibit L to the Credit Agreement (appropriately
completed) dated the First Amendment Effective Date and signed by the chief
financial officer of the Administrative Borrower, certifying that the Restricted
Parties on a consolidated basis after giving effect to the transactions
contemplated by this First Amendment are Solvent and (ii) a solvency certificate
in the form of Exhibit L to the Credit Agreement (appropriately completed) dated
the First Amendment Effective Date and signed by the chief financial officer of
Holdings, certifying that the Companies on a consolidated basis after giving
effect to the transactions contemplated by this First Amendment are Solvent;

 

 4 

 

 

(d)          the Administrative Agent shall have received a certificate of the
secretary or assistant secretary of each Loan Party dated the First Amendment
Effective Date, certifying (A) either (i) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be or (ii) that the
copies of such Loan Party’s Organizational Documents as previously certified and
delivered to the Administrative Agent on the Closing Date (or, if later, the
date of joinder of such Loan Party as a Guarantor under the Loan Documents)
remain in full force and effect on the First Amendment Effective Date, without
modification or amendment since such prior date of certification and delivery,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of this First Amendment and the other Loan Documents
(including, if applicable, as amended by this First Amendment) to which such
Loan Party is a party and, in the case of the Borrowers, the borrowing of the
July 2017 Incremental Term Loans hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (C) as
to the incumbency and specimen signature of each officer executing this First
Amendment and any Loan Document or any other document delivered in connection
herewith or therewith on behalf of such Loan Party (together with a certificate
of another officer as to the incumbency and specimen signature of the secretary
or assistant secretary executing the certificate required by this clause (i));
and (ii) a certificate as to the good standing of each Loan Party as of a recent
date and a “bring down” good standing certificate of each Loan Party as of the
First Amendment Effective Date (or, in each case, local equivalent thereof), in
each case, from such Secretary of State;

 

(e)          the Administrative Agent shall have received, on behalf of itself,
the other Agents and the July 2017 Incremental Term Loan Lenders, a favorable
written opinion of (i) Cleary Gottlieb Steen & Hamilton LLP, special counsel for
the Loan Parties, (ii) Burke & Parsons, special maritime counsel for the Loan
Parties, and (ii) each local counsel listed on Schedule 4.01(f) to the Credit
Agreement, in each case (A) dated the First Amendment Effective Date, (B)
addressed to Administrative Agent, the other Agents and the July 2017
Incremental Term Loan Lenders and (C) covering customary matters for incremental
loan facilities relating to this First Amendment and the other Loan Documents
delivered in connection with this First Amendment as the Administrative Agent
shall reasonably request;

 

(f)          at least one Business Days (solely for purposes of this Section 4,
to be defined as any day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is closed) prior to the First Amendment
Effective Date, each Loan Party shall have provided to the July 2017 Incremental
Term Loan Lenders the documentation and other information required by bank
regulatory authorities under or in respect of applicable Anti-Terrorism Laws or
“know-your-customer” Legal Requirements, including the Patriot Act;

 

(g)          the Borrowers shall have paid all accrued and unpaid interest on
all Initial Term Loans outstanding immediately prior to the First Amendment
Effective Date through and including the day immediately prior to the First
Amendment Effective Date, regardless of whether payment would otherwise be
required under the Credit Agreement at such time;

 

(h)          on or prior to the First Amendment Effective Date, the Borrowers
shall have paid to the Administrative Agent for the account of each July 2017
Incremental Term Loan Lender with July 2017 Incremental Term Loan Commitments a
fee equal to 2.00% of the aggregate amount of such July 2017 Incremental Term
Loan Lender’s July 2017 Incremental Term Loan Commitments in effect on the First
Amendment Effective Date;

 

(i)          the Borrowers shall have paid all other costs, fees, expenses and
other amounts due and payable pursuant to the Loan Documents and any other fee
due and payable to the Administrative Agent or any affiliate thereof as may have
been separately agreed to by the Borrowers and the Administrative Agent or such
affiliate in connection with this First Amendment, including the reasonable fees
and expenses of White & Case LLP;

 

(j)          the Administrative Agent and the Mortgage Trustee shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Mortgage Trustee, an amendment to each Collateral
Vessel Mortgage duly executed by the owner of the relevant Collateral Vessel
giving effect to this First Amendment and the July 2017 Incremental Term Loan
Facility, and evidence that such amendment has been duly recorded in accordance
with the laws of the Applicable Flag Jurisdiction; and

 

 5 

 

 

(k)          (i) all representations and warranties set forth in Section 3 of
this First Amendment shall be true and correct in all material respects (or true
and correct in all respects in the case of representations and warranties
qualified by materiality or Material Adverse Effect) on and as of the First
Amendment Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects (or true and correct in all respects
in the case of representations and warranties qualified by materiality or
Material Adverse Effect) on and as of such earlier date), (ii) no Default shall
have occurred and be continuing or would occur after giving effect to the
incurrence of the July 2017 Incremental Term Loans and the application of the
proceeds therefrom, (iii) immediately after giving effect to the incurrence of
the July 2017 Incremental Term Loans and the application of the proceeds
therefrom, the Administrative Borrower shall be in compliance with the Loan to
Value Test, and (iv) the Administrative Agent shall have received an Officer’s
Certificate of the Administrative Borrower, dated the First Amendment Effective
Date, certifying compliance with the preceding clauses (i), (ii) and (iii) and
showing the calculations (in reasonable detail) with respect to the preceding
clause (iii).

 

SECTION 5.          Consents. For purposes of Section 11.04 of the Credit
Agreement, the Administrative Borrower hereby consents to any assignee of the
July 2017 Incremental Term Loan Lenders (in each case otherwise being an
Eligible Assignee) becoming a Lender in connection with the primary syndication
of the Initial Term Loans acquired by such July 2017 Incremental Term Loan
Lender pursuant to this First Amendment, to the extent the inclusion of such
assignee in the syndicate has been disclosed in writing to and agreed by
Administrative Borrower on or prior to the First Amendment Effective Date.

 

SECTION 6.          Effects on Loan Documents.

 

(a)          Except as specifically amended herein or contemplated hereby, all
Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed.

 

(b)          The execution, delivery and effectiveness of this First Amendment
shall not operate as a waiver of any right, power or remedy of any Lender or any
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of the Loan Documents or in any way limit, impair or otherwise affect the rights
and remedies of the Lenders or any Agent under the Loan Documents.

 

(c)          (i) Each Loan Party acknowledges and agrees that, on and after the
First Amendment Effective Date, this First Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement (as amended by this First
Amendment) and (ii) each Loan Party hereby (A) agrees that all Obligations shall
be guaranteed pursuant to the Guarantees in accordance with the terms and
provisions thereof and shall be secured pursuant to the Security Documents in
accordance with the terms and provisions thereof, and that, notwithstanding the
effectiveness of this First Amendment, on and after the First Amendment
Effective Date, the Guarantees and the Liens created pursuant to the Security
Documents for the benefit of the Secured Parties continue to be in full force
and effect on a continuous basis and (B) affirms, acknowledges and confirms all
of its obligations and liabilities under the Credit Agreement and each other
Loan Document to which it is a party, in each case after giving effect to this
First Amendment, all as provided in such Loan Documents, and acknowledges and
agrees that such obligations and liabilities continue in full force and effect
on a continuous basis in respect of, and to secure, the Obligations under the
Credit Agreement and the other Loan Documents, in each case after giving effect
to this First Amendment.

 

 6 

 

 

(d)          On and after the First Amendment Effective Date, (i) each reference
in the Credit Agreement (as amended by this First Amendment) to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this First Amendment, and this First Amendment and the Credit
Agreement as amended by this First Amendment shall be read together and
construed as a single instrument, (ii) the July 2017 Incremental Term Loans
shall constitute “Incremental Term Loans”, “Initial Term Loans”, “Loans” and
“Term Loans”, in each case, as applicable, under and defined in the Credit
Agreement, (iii) each July 2017 Incremental Term Loan Lender shall constitute a
“Lender”, in each case, under and defined in the Credit Agreement, (iv) the July
2017 Incremental Term Loan Commitments shall constitute “Term Commitments”
(other than for purposes of Section 2.01 of the Credit Agreement) and (v) this
First Amendment shall constitute an “Incremental Loan Amendment” under and as
defined in the Credit Agreement.

 

(e)          Nothing herein shall be deemed to entitle the Borrowers, Holdings
nor the other Guarantors to a further consent to, or a further waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement as
amended by this First Amendment or any other Loan Document in similar or
different circumstances.

 

SECTION 7.          Expense Reimbursement and Indemnification. Each Borrower
hereby confirms that the expense reimbursement and indemnification provisions
set forth in Section 11.03 of the Credit Agreement as amended by this First
Amendment shall apply to this First Amendment and the transactions contemplated
hereby.

 

SECTION 8.          Amendments; Severability.

 

(a)          This First Amendment, (i) prior to the First Amendment Effective
Date, may not be amended except by an instrument in writing signed by the Loan
Parties, the Administrative Agent and the July 2017 Incremental Term Loan
Lenders and (ii) after the First Amendment Effective Date, may not be amended
nor may any provision hereof be waived except in accordance with the provisions
of Section 11.02 of the Credit Agreement.

 

(b)          To the extent any provision of this First Amendment is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this First Amendment in any
jurisdiction.

 

SECTION 9.          Governing Law; Waiver of Jury Trial; Jurisdiction. THIS
FIRST AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING
TO THIS FIRST AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE
STATE OF NEW YORK. The provisions of Sections 11.09(b), 11.09(c), 11.09(d) and
11.10 of the Credit Agreement as amended by this First Amendment are
incorporated herein by reference, mutatis mutandis.

 

 7 

 

 

SECTION 10.         Headings. Section headings in this First Amendment are
included herein for convenience of reference only, are not part of this First
Amendment and are not to affect the construction of, or to be taken into
consideration in interpreting, this First Amendment.

 

SECTION 11.         Counterparts. This First Amendment may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

 

[Remainder of page intentionally left blank.]

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

  HOLDINGS:       INTERNATIONAL SEAWAYS, INC.

 

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President and Chief
Executive Officer

 

  BORROWERS:       INTERNATIONAL SEAWAYS OPERATING CORPORATION

 

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President

 

  OIN DELAWARE LLC

 

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: Manager

 

 

 

 

  GUARANTORS:       1372 TANKER CORPORATION   AFRICA TANKER CORPORATION  
ALCESMAR LIMITED   ALCMAR LIMITED   AMALIA PRODUCT CORPORATION   AMBERMAR
PRODUCT CARRIER CORPORATION   ANDROMAR LIMITED   ANTIGMAR LIMITED   ARIADMAR
LIMITED   ATALMAR LIMITED   ATHENS PRODUCT TANKER CORPORATION   AURORA SHIPPING
CORPORATION   BATANGAS TANKER CORPORATION   CABO HELLAS LIMITED   CABO SOUNION
LIMITED   CARIBBEAN TANKER CORPORATION   CARL PRODUCT CORPORATION   CONCEPT
TANKER CORPORATION   DELTA AFRAMAX CORPORATION   EIGHTH AFRAMAX TANKER  
CORPORATION   EPSILON AFRAMAX CORPORATION,   FIRST UNION TANKER CORPORATION  
FRONT PRESIDENT INC.   GOLDMAR LIMITED   HATTERAS TANKER CORPORATION   JADEMAR
LIMITED   KATSURA TANKER CORPORATION   KIMOLOS TANKER CORPORATION   KYTHNOS
CHARTERING CORPORATION   LEYTE PRODUCT TANKER CORPORATION   LUXMAR PRODUCT
TANKER CORPORATION   MAJESTIC TANKERS CORPORATION   MAPLE TANKER CORPORATION  
MAREMAR PRODUCT TANKER CORPORATION   MILOS PRODUCT TANKER CORPORATION   MINDANAO
TANKER CORPORATION

 

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President

 

 

 

 

  MONTAUK TANKER CORPORATION   OAK TANKER CORPORATION   OCEANIA TANKER
CORPORATION   OIN CHARTERING, INC.   OSG CLEAN PRODUCTS INTERNATIONAL, INC.  
OVERSEAS SHIPPING (GR) LTD.   PEARLMAR LIMITED   PETROMAR LIMITED   REYMAR
LIMITED   RICH TANKER CORPORATION   ROSALYN TANKER CORPORATION   ROSEMAR LIMITED
  RUBYMAR LIMITED   SAKURA TRANSPORT CORP.   SAMAR PRODUCT TANKER CORPORATION  
SERIFOS TANKER CORPORATION   SEVENTH AFRAMAX TANKER CORPORATION   SHIRLEY
AFRAMAX CORPORATION   SIFNOS TANKER CORPORATION   SILVERMAR LIMITED   SIXTH
AFRAMAX TANKER CORPORATION   SKOPELOS PRODUCT TANKER CORPORATION   STAR
CHARTERING CORPORATION   THIRD UNITED SHIPPING CORPORATION   TOKYO TRANSPORT
CORP.   URBAN TANKER CORPORATION   VIEW TANKER CORPORATION

 

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President

 

 

 

 

  INTERNATIONAL SEAWAYS SHIP MANAGEMENT LLC

 

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: Manager

 

  LIGHTERING LLC

 

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: Senior Vice
President and Manager

 

  OSG SHIP MANAGEMENT (UK) LTD.

 

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President

 

 

 

 

  JEFFERIES FINANCE LLC, as Administrative Agent and July 2017 Incremental Term
Loan Lender

 

  By: /s/ J. Paul McDonnell   Name: J. Paul McDonnell   Title: Managing Director

 

 

 

 

ANNEX I

 

JULY 2017 INCREMENTAL TERM LOAN COMMITMENTS

 

July 2017 Incremental Term Loan Lender  July 2017 Incremental Term Loan
Commitments  Jefferies Finance LLC  $50,000,000 

 

 

 